Exhibit 99.2 All information in the following tables is presented on a basis prepared in accordance with U.S. generally accepted accounting principles (GAAP), unless otherwise indicated.Certain reclassifications of prior period amounts have been made to conform to the current period presentation. (Preliminary) American Express Company Consolidated Statements of Income (Millions) Quarters Ended Nine Months Ended September 30, Percentage September 30, Percentage Inc/(Dec) Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 5 % $ $ 5 % Net card fees 4 5 Travel commissions and fees 5 (1 ) Other commissions and fees 5 3 Other 4 (4 ) Total non-interest revenues 5 4 Interest income Interest on loans 2 3 Interest and dividends on investment securities 48 60 ) ) Deposits with banks and other 21 21 - 67 73 (8 ) Total interest income 2 2 Interest expense Deposits (6
